Citation Nr: 0105463	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for skin disability.

2.  Entitlement to an initial rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office, in St. Louis, 
Missouri.

A July 1996 rating decision granted the veteran service 
connection for PTSD and assigned a 50 percent evaluation, 
effective March 24, 1994.  In April 1997 the veteran 
expressed disagreement with the 50 percent evaluation, and a 
statement of the case was issued in May 1997.  The veteran's 
substantive appeal was received in July 1997.

An August 1998 rating decision denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a skin disability.  A notice of disagreement 
was received in July 1999, and a statement of the case was 
issued in September 1999.  VA medical records were received 
in November 1999, and the RO issued a supplemental statement 
of the case in January 2000.  A statement received in 
February 2000 constituted a timely substantive appeal in this 
matter.  See generally 38 C.F.R. §§ 19.31, 19.37(a) (2000); 
VAOPGCPREC 9-97 (February 11, 1997); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Evidence pertinent to the issue of service connection for a 
skin disability was received at the Board in February 2001.  
The veteran has waived initial RO consideration of this 
evidence.  38 C.F.R. § 20.1304(c) (2000).

The issue of entitlement to an initial rating in excess of 50 
percent for PTSD will be addressed in the remand portion of 
this decision.



FINDINGS OF FACT

1.  By rating decision in December 1993, the RO denied 
entitlement to service connection for chloracne and also 
found that no new and material evidence had been received to 
reopen a previously denied claim of entitlement to service 
connection for a "skin condition;" a notice of disagreement 
was not received to initiate an appeal from the December 1993 
rating decision. 

2.  Certain items of evidence received subsequent to the 
December 1993 rating decision are so significant that they 
must be reviewed to fairly decide the merits of the veteran's 
claim.

3.  The veteran suffers from skin disability which is related 
to his period of active military service. 


CONCLUSIONS OF LAW

1.  The December 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  Evidence received since the December 1997 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for skin disability has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Skin disability was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for a skin 
disability, to include as a result of exposure to Agent 
Orange and sometimes described as chloracne, was previously 
denied by rating decisions as well as a prior Board decision.  
The most recent decision denied service connection for skin 
disability was in December 1993.  The veteran did not 
initiate an appeal from that determination, and that 
determination became final.  38 U.S.C.A. § 7105(c).  However, 
a claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  The veteran attempted to 
reopen his skin disability claim, and the RO denied that 
request by rating decision in August 1998.  The present 
appeal ensued. 

Looking to the evidence which was of record in December 1993, 
the Board notes that the RO reviewed service medical records, 
as well as private and VA medical records dated over the 
years.  Evidence received since the December 1993 rating 
decision includes February 1998 and June 1998 statements from 
private physicians.  These records are clearly new.  
Moreover, as these statements appear to be medical opinions 
regarding a relationship between current skin disability and 
the veteran's service, the Board view these new items of 
evidence as so significant that they must be reviewed in 
order to fairly decide the merits of the veteran's claim.  In 
other words, the Board finds that the evidence is new and 
material under 38 C.F.R. § 3.156. 

Before turning to the merits, the Board notes that, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, which applies to all pending 
claims for VA benefits and which provides, among other 
things, that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).  In light of the following 
decision, there is no prejudice to the veteran by the Board 
proceeding with appellate review at this time without action 
to comply with the additional notice/development provisions 
of this new legislation. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

At this point, the Board acknowledges that the veteran has 
also advanced contentions that the skin rash is related to 
Agent Orange exposure during his Vietnam service.  Under 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veteran's who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicides agents such as Agent Orange.  
The diseases associated with exposure to certain herbicide 
agents include chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma. The diseases listed shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. See 38 C.F.R. § 3.307(a)(6).

Looking to the evidence, service medical records reveal no 
indication of complaints or treatment for a skin disability.

A July 1971 medical certificate from the veteran's private 
physician indicates a diagnosis of pityriasis.  The physician 
stated that the veteran had reported suffering from a rash 
since 1969.  In a December 1976, the same physician indicated 
that the veteran had been suffering from dermatitis since 
1969.  In a February 1980 statement, this same physician 
stated that he had treated the veteran for a skin rash 
beginning in June 1970.  A VA medical record dated in August 
1972 noted that the veteran had suffered from a rash for 
three years.  The diagnosis was dermatitis.  Subsequent VA 
treatment records have continued to reflect diagnoses of skin 
disability, including chloracne (June 1999).

A February 1998 letter from the veteran's private physician 
stated that the veteran's skin condition was consistent with 
exposure to Agent Orange.

Although service medical records reveal no indication of 
complaints or treatment for a skin disability, the veteran 
testified at a February 1984 RO hearing that he was treated 
for a skin condition in the field while serving as an 
infantrymen in Vietnam.  The Board notes here that the 
veteran is a combat veteran (as evidenced by the award of the 
Combat Infantryman's Badge) and served with the 9th Infantry 
Division during the Vietnam War.  As such, his assertions 
regarding his skin disability are to be accepted as 
consistent with circumstances of his service despite the fact 
that there is no official record of such treatment for skin 
problems during service.  See 38 U.S.C.A. § 1154(b).

Further, the Board notes that the veteran's private physician 
has stated that he treated the veteran for a skin disability 
in June 1970, just three months following service.  The 
physician's statements, as well as the August 1972 VA medical 
record, also appear to indicate that the veteran suffered 
from a skin disorder since 1969.  Although the service 
medical records, including the veteran's service separation 
examination, do not reference any skin problems, the 
veteran's private physician treated the veteran for a skin 
disability shortly after service, and appeared to indicate 
(as did an August 1972 VA medical record) that the veteran 
had suffered from what the examiner described as dermatitis 
since 1969.  

It appears from Dr. McPherson's June 1998 letter that the 
veteran continues to suffer from skin lesions on the chest, 
arms and legs.  An August 1972 medical record from Dr. 
Shipley refers to a rash on the trunk, face, neck and upper 
extremities which the veteran at that time apparently dated 
back to 1969.  The diagnosis was described as dermatitis, et. 
al., unknown.  Although not entirely legible, it appears that 
a January 1976 statement from a Dr. Shipley documents a rash 
at least on the chest and leg areas.  While some more recent 
medical records appear to document chloracne, the exact 
nature of the veteran's current skin disability is not 
entirely clear.  In other words, it does not appear that 
medical personnel have reached any clear consensus as to the 
exact diagnosis to be given to the skin disorder.

At any rate, after considering the veteran's testimony at the 
February 1984 hearing that he received treatment for a skin 
rash while serving in Vietnam, the medical records dated 
shortly after the veteran's discharge from service which do 
document a skin rash, and the evidence that he has and still 
suffers from a skin rash, the Board concludes that service 
connection on a direct basis for skin rash disability is 
warranted.  The Board therefore need not consider the claim 
under the presumptive provisions for disorders due to 
exposure to Agent Orange.  In reaching this determination, 
the Board has resolved all reasonable doubt in the veteran's 
favor.  38 C.F.R. § 3.102.  


ORDER

Service connection for skin disability is warranted.  To this 
extent, the veteran's appeal is granted.


REMAND

As for the issue of entitlement to an initial rating in 
excess of 50 percent for PTSD, the Board observes that the 
most recent VA examination conducted for this disability is 
nearly five years old.  It is not clear from the record what 
action, if any, has been taken on this issue which appears to 
be in appellate status.  At any rate, in view of the newly 
enacted provisions of the Veterans Claims Assistance Act of 
2000, additional development is necessary, to include a VA 
psychiatric examination.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA and private medical 
records not already in the claims file 
should be made of record.  The RO should 
also review the claims file and undertake 
any additional assistance to the veteran 
required by the Veterans Claims Act of 
2000.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
findings should be reported to allow for 
evaluation under applicable diagnostic 
criteria. 

3.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether 
assignment of a higher rating for PTSD is 
warranted.  If the issue remain denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to assist the 
veteran.  The veteran and his representative have the right 
to submit additional evidence and argument in connection with 
the 


matters remanded by the Board.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

 


